                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SUGARTOWN WORLDWIDE LLC,
                                                      Case No. 21-cv-03064
                Plaintiff,
                                                      Judge Joan B. Gottschall
v.
                                                      Magistrate Judge Jeffrey Cole
SHOP216466 STORE, et al.,

                Defendants.


                                  CERTIFICATE OF SERVICE

        I, Abby M. Neu, of the City of Chicago, in the State of Illinois, declare as follows:

     1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

        and the United States District Court for the Northern District of Illinois. I am one of the

        attorneys for Plaintiff Sugartown Worldwide LLC (“Lilly Pulitzer” or “Plaintiff”).

        Except as otherwise expressly stated to the contrary, I have personal knowledge of the

        following facts and, if called as a witness, I could and would competently testify as

        follows:

     2. On September 8, 2021, this Court entered an Order [49] setting a response deadline of

        September 22, 2021, for Defendants to object to Plaintiff’s Motion for Entry of Default

        and Default Judgment [46]. The Order [49] directed Plaintiff to serve a copy of the Order

        [49] upon all defendants and file a certificate of service on or before September 9, 2021.

     3. I hereby certify that on September 8, 2021, I sent a copy of the Order [49] to Defendants

        by electronically publishing a link to a copy of the Order [49] on a website and sending a

        copy of the text of the Order [49] by email to the e-mail addresses identified in Exhibit 3

        to the Declaration of Suraj A. Palakshappa and any email addresses provided for
                                                  1
   Defendants by third parties. The email also included a link to said website with a link to

   a copy of the Order [49].

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

     Executed this 9th day of September 2021, at Chicago, Illinois.

                                                /s/ Abby M. Neu_
                                                Abby M. Neu
                                                GREER, BURNS & CRAIN, LTD.
                                                300 S. Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                Telephone: 312-360 0080
                                                aneu@gbc.law

                                                Counsel for Plaintiff Sugartown Worldwide
                                                LLC




                                            2
